Exhibit 10.2

Execution Version

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

M&N GROUP HOLDINGS, LLC

(A Delaware Limited Liability Company)

Effective October 1, 2011

 

 

THE MEMBERSHIP INTERESTS (AS DEFINED HEREIN) GOVERNED BY THIS AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH MEMBERSHIP INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR
OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT
AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL
RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

Article I

  DEFINITIONS AND CONSTRUCTION      1   

1.01

  Certain Definitions      1   

1.02

  Construction      8   

Article II

  GENERAL PROVISIONS      9   

2.01

  Formation and Continuation      9   

2.02

  Name      9   

2.03

  Principal Place of Business      9   

2.04

  Registered Office; Registered Agent      9   

2.05

  Purposes and Powers      9   

2.06

  Foreign Qualifications      9   

2.07

  Term      10   

2.08

  Tax Treatment as Partnership      10   

Article III

  MEMBERS; UNITS      10   

3.01

  Members      10   

3.02

  Units; Class and Series      11   

3.03

  Initial Unit Designations; Authorized Units      11   

3.04

  Unit Certificates      12   

3.05

  Issued and Outstanding Units; Unit Ledger      13   

3.06

  Safe Harbor Election      13   

3.07

  Voting Rights      13   

Article IV

  CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS      13   

4.01

  Capital Contributions      13   

4.02

  Additional Capital Contributions      13   

4.03

  Return of Capital Contributions      13   

4.04

  No Liability; No Deficit Restoration      13   

4.05

  Capital Accounts      14   

Article V

  ALLOCATIONS; DISTRIBUTIONS      15   

5.01

  Allocation of Net Profits and Net Losses      15   

5.02

  No Return of Distributions      15   

5.03

  Deficit Capital Accounts      15   

5.04

  Regulatory Allocations      15   

5.05

  Curative Allocations      17   

5.06

  Income Tax Allocations      17   

5.07

  Other Allocation Rules      17   

5.08

  Code Section 704(c) Allocations      18   

 

i



--------------------------------------------------------------------------------

5.09

  Distributions      18   

5.10

  Tax Distributions      19   

5.11

  Restrictions on Distributions      19   

5.12

  Withholding      19   

5.13

  Indemnification and Reimbursement for Payments on Behalf of a Member      19
  

Article VI

  COSTS AND EXPENSES      20   

6.01

  Operating Costs      20   

Article VII

  GOVERNANCE      20   

7.01

  Management of the Business      20   

7.02

  Board of Directors      22   

7.03

  Investment Company Act      24   

7.04

  Meetings of the Members      24   

7.05

  Provisions Applicable to All Meetings      25   

7.06

  Officers      26   

7.07

  Duties of the Managing Member, the Directors and the Members      26   

7.08

  Liability of the Managing Member and the Directors      27   

7.09

  No Right to Act      27   

7.10

  Investment Representations of Members      27   

Article VIII

  ADDITIONAL COVENANTS      28   

8.01

  Confidentiality      28   

8.02

  Company Property      29   

8.03

  Transactions Between Members and the Company      29   

Article IX

  RESTRICTIONS ON TRANSFERS      29   

9.01

  General Restrictions      29   

9.02

  Permitted Transfers      29   

9.03

  Conditions to Transfers      30   

9.04

  Expenses of Transfer; Indemnification      30   

9.05

  Interim Capital Transactions      30   

9.06

  Redemption      30   

Article X

  DISSOLUTION, LIQUIDATION AND TERMINATION OF THE COMPANY      31   

10.01

  Dissolution      31   

10.02

  Liquidation and Termination      32   

10.03

  Deficit Capital Accounts      33   

10.04

  Certificate of Cancellation      33   

Article XI

  ACCOUNTING      34   

11.01

  Accounts of the Company      34   

 

ii



--------------------------------------------------------------------------------

11.02

 

Annual Reports to Members

     34   

11.03

 

Tax Returns and Tax Elections

     34   

11.04

 

No Further Rights to Books and Records

     35   

Article XII

 

EXCULPATION AND INDEMNIFICATION

     35   

12.01

 

Exculpation

     35   

12.02

 

Indemnification

     35   

12.03

 

Expenses

     36   

12.04

 

Non-Exclusivity

     36   

12.05

 

Insurance

     36   

Article XIII

 

MISCELLANEOUS

     36   

13.01

 

Amendments

     36   

13.02

 

Severability

     37   

13.03

 

Notices

     37   

13.04

 

No Waiver

     37   

13.05

 

Governing Law; Venue

     37   

13.06

 

Binding Effect

     38   

13.07

 

Entire Agreement

     38   

13.08

 

Other Activities

     38   

13.09

 

Further Assurances

     38   

13.10

 

Counterparts

     38   

13.11

 

Waiver of Right to Partition

     38   

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

M&N GROUP HOLDINGS, LLC

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of M&N GROUP
HOLDINGS, LLC, a Delaware limited liability company (the “Company”), effective
as of October 1, 2011 (the “Effective Date”), is adopted, executed and agreed to
by and among the signatories hereto and shall be binding on all of the Members
(as defined below).

WHEREAS, the Company was formed on June 30, 2011, pursuant to and in accordance
with the Delaware Limited Liability Company Act (6 Del. C. § 18-101, et seq.)
(the “Act”) by the filing of its Certificate of Formation (the “Certificate”)
with the Secretary of State of the State of Delaware;

WHEREAS, the Company has been governed by a Limited Liability Company Agreement
dated as of June 30, 2011 (the “Original Agreement”);

WHEREAS, the signatories to this Agreement constitute the requisite Persons
needed to amend the Original Agreement, and such Persons desire to amend and
restate the Original Agreement in its entirety on the terms herein provided; and

WHEREAS, the Members desire to participate in the Company for the purposes
described herein.

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.01 Certain Definitions. For the purposes of this Agreement, the following
terms have the following meanings:

“Accounting Period” shall mean, as the context may require: (a) the period
commencing on the date of this Agreement and ending on December 31 of the same
year, (b) any subsequent twelve (12) month period beginning on January 1 and
ending on December 31 and (c) any portion of the period described in clauses
(a) or (b) for which the Company is required or elects to allocate items of Net
Profits and Net Loss, or any other items of Company income, gain, loss or
deduction pursuant to this Agreement.

“Act” has the meaning set forth in the recitals hereto.

“Adjusted Capital Account” means the Capital Account maintained for each Member,
(a) increased by any amounts that such Member is obligated to restore (or is
treated as obligated to restore under Treasury Regulation Sections



--------------------------------------------------------------------------------

1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(i)(5)), and (b) decreased by any
amounts described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6) with respect to such Member.

“Affiliate(s)” shall mean, with respect to any Person, any other Person that
directly, or through one (1) or more intermediaries, controls or is controlling,
controlled by, or under common control with, such Person. For the purposes of
this definition, the term “control” and its corollaries shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, contract, as trustee or executor or otherwise.

“Agreement” shall mean this Amended and Restated Limited Liability Company
Agreement of M&N Group Holdings, LLC, as amended, supplemented or restated from
time to time, including the exhibits and schedules hereto.

“Board” has the meaning set forth in Section 7.02 hereof.

“Board Triggering Event” shall mean the death or disability of the Managing
Member.

“Business Day” shall mean any day on which commercial banks located in New York,
New York are not required or authorized by Law to remain closed.

“Capital Account(s)” has the meaning set forth in Section 4.05(a) hereof.

“Capital Contribution(s)” shall mean the contribution made by a Member to the
capital of the Company from time to time pursuant to Sections 4.01 or 4.02
hereof.

“Certificate” has the meaning set forth in the recitals hereto.

“Class A Units” has the meaning set forth in Section 3.03(a) hereof.

“Class B Units” has the meaning set forth in Section 3.03(b) hereof.

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time (or any succeeding Law), and the Treasury Regulations promulgated
pursuant thereto. References to sections of the Code shall include amended or
successor provisions thereto.

“Company” has the meaning set forth in the preamble hereto.

“Confidential Information” shall mean any information which is currently held by
the Company or is hereafter acquired, developed or used by the Company or its
subsidiaries relating to business opportunities or other operational, economic,
financial, management or other aspects of the business, operations, properties
or prospects of the Company, whether oral or in written form.

“Curative Allocations” means the allocations pursuant to Section 5.05 of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Depreciation” means, for each taxable year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for federal income tax purposes in respect of such taxable
year, except that with respect to any other asset whose Gross Asset Value
differs from its adjusted basis for federal income tax purposes at the beginning
of such taxable year, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such taxable year bears to
such beginning adjusted tax basis; provided that if the adjusted basis for
federal income tax purposes of an asset at the beginning of such taxable year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset value using any reasonable method selected by the Managing Member or the
Board, as applicable.

“Director” means a director serving on the Board of Directors of the Company,
including the Manning Directors and the Employee-Owner Directors.

“Dissolution Event” has the meaning set forth in Section 10.01(a) hereof.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

“Effective Date” has the meaning set forth in the preamble hereto.

“Employee-Owner Directors” has the meaning set forth in Section 7.02(a)(ii)
hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.

“Exchange Agreement” shall mean the exchange agreement, by and among Manning &
Napier, the Company, Manning & Napier Capital Company, LLC and any other holders
of units of Manning & Napier Group, to be entered into in connection with the
Initial Public Offering, pursuant to which the parties thereto are permitted,
upon the terms and subject to the conditions to be provided therein, to exchange
Units for cash or shares of Class A Common Stock, to be determined in Manning &
Napier’s sole discretion.

“Fiscal Year” shall mean the calendar year.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect at the time any applicable financial statements were prepared.

“Governmental or Regulatory Authority” shall mean any instrumentality,
subdivision, court, administrative agency, commission, official or other
authority of the United States or any other country or any state, province,
prefect, municipality, locality or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority.

“Gross Asset Value” shall mean, with respect to any asset of the Company, such
asset’s adjusted basis for federal income tax purposes, except as follows:

 

3



--------------------------------------------------------------------------------

(a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
Managing Member or the Board, as applicable, in its sole discretion;

(b) the Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values (taking Code Section 7701(g) into
account), as determined by the Managing Member or the Board, as applicable, as
of the following times: (A) the acquisition of a new or an additional interest
in the Company by any new or existing Member in exchange for more than a de
minimis capital contribution or as consideration for services performed or to be
performed by such Member for the Company; (B) the distribution by the Company to
a Member of more than a de minimis amount of Company property as consideration
for an interest in the Company; (C) the liquidation of the Company within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); (D) the issuance,
forfeiture or redemption of more than a de minimis amount of Units after the
date of this Agreement; (E) the effectuation of any Interim Capital Transaction;
or (F) such other times as the Managing Member or the Board, as applicable, may,
in its sole discretion, determine; provided that an adjustment described in
clauses (A), (B) or (D) of this paragraph shall be made only if the Managing
Member or the Board, as applicable, in its sole discretion, determines that such
adjustment is necessary to reflect the relative economic interests of the
Members in the Company;

(c) the Gross Asset Value of any item of Company assets distributed to a Member
shall be adjusted to equal the gross fair market value (taking Code
Section 7701(g) into account) of such asset on the date of distribution as
determined by the Managing Member or the Board, as applicable; and

(d) the Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and clause (f) of the
definition of “Net Profits” and “Net Losses;” provided that Gross Asset Values
shall not be adjusted pursuant to this clause (d) to the extent that an
adjustment pursuant to clause (b) is required in connection with a transaction
that would otherwise result in an adjustment pursuant to this clause (d).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clause (b) or (d), such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset, for purposes of
computing Net Profits and Net Losses.

“Indemnitee” has the meaning set forth in Section 12.02 hereof.

“Initial Public Offering” shall mean the initial public offering of the Class A
common stock, par value $0.01 per share, of Manning & Napier.

“Interim Capital Transaction” shall mean (a) an exchange by the Company of the
Class A Units or the Class B Units of Manning & Napier Group for cash or shares
of Manning & Napier pursuant to the Exchange Agreement or (b) a sale by the
Company of shares of Manning & Napier received by it pursuant to the Exchange
Agreement.

 

4



--------------------------------------------------------------------------------

“Law” shall mean any statute, law, ordinance, rule or regulation of any
Governmental or Regulatory Authority or any other Person.

“Legal Representative(s)” shall mean any and all executors, administrators,
committees, guardians, conservators or trustees, in bankruptcy or otherwise, of
a Member.

“Lien” shall mean a mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, easement, right of way, restriction on the use
of real property, title defect, title retention agreement, voting trust
agreement, option, right of first refusal, lien, charge, license to third
parties, lease to third parties, restriction on transfer or assignment, or other
restriction or limitation of any nature or irregularities in title.

“Losses” shall mean, collectively, losses, claims, damages, liabilities,
expenses (including legal fees and expenses), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative.

“Managing Member” shall mean William Manning.

“Manning & Napier” shall mean Manning & Napier, Inc., a Delaware corporation.

“Manning & Napier Group” shall mean Manning & Napier Group, LLC, a Delaware
limited liability company.

“Manning Directors” has the meaning set forth in Section 7.02(a)(i) hereof.

“Member(s)” shall mean any Person, other than the Company, (a) executing this
Agreement as of the Effective Date or (b) who is hereafter admitted to the
Company as a Member as provided in Section 3.01(b), but such term does not
include any Person who has ceased to be a Member in the Company as provided in
Section 3.01(c).

“Member Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning assigned to the term
“partner nonrecourse debt minimum gain” set forth in Treasury Regulation
Section 1.704-2(i)(2).

“Member Nonrecourse Deduction” has the meaning assigned to the term “partner
nonrecourse deduction” in Treasury Regulation Section 1.704-2(i)(1).

“Membership Interest” shall mean the interest of a Member, in its capacity as
such, in the Company, including the rights to distributions (liquidating or
otherwise), allocations, information, all other rights, benefits and privileges
enjoyed by that Member (under the Act, the Certificate of Formation, this
Agreement or otherwise) in its capacity as a Member and, with

 

5



--------------------------------------------------------------------------------

respect to the Managing Member, otherwise to participate in the management of
the Company, and all obligations, duties and liabilities imposed on that Member
(under the Act, the Certificate of Formation, this Agreement or otherwise) in
its capacity as a Member.

“Minimum Gain” has the meaning assigned to that term in Treasury Regulation
Section 1.704-2(d).

“Net Proceeds” means all cash receipts of the Company and the fair market value
of any property received by the Company, during any period, from whatever source
derived, less the amount of all of the Company’s expenses paid during such
period, including, without limitation, debt service payments and such reserves
as the Managing Member or the Board, as applicable, in its sole discretion, may
establish.

“Net Profits” or “Net Losses” shall mean an amount equal to the Company’s
taxable income or loss for any taxable year, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss) with the following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition of “Net Profits” and “Net Losses” shall be added to such taxable
income or loss;

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Net Profits or Net Losses pursuant to this definition of “Net Profits”
or “Net Losses” shall be subtracted from such taxable income or loss;

(c) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to clauses (a) or (b) of the definition of Gross Asset Value, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Gross Asset Value of the asset) or an item of loss (if the adjustment decreases
the Gross Asset Value of the asset) from the disposition of such asset and shall
be taken into account for purposes of computing Net Profits or Net Losses;

(d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation of such taxable year, computed in
accordance with the definition of “Depreciation;”

 

6



--------------------------------------------------------------------------------

(f) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than a complete
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Net Profits or Net Losses; and

(g) Excluding any item specifically allocated under Article V.

“Officers” has the meaning set forth in Section 7.05 hereof.

“Ordinary Net Profits” or “Ordinary Net Losses” shall mean Net Profits or Net
Losses other than those arising from, or attributable to, sale of the Company’s
assets in connection with the liquidation of the Company.

“Original Agreement” has the meaning set forth in the recitals hereto.

“Permitted Transfer” shall mean (a) a Transfer resulting from the death of a
Person or another involuntary Transfer by operation of law, (b) a Transfer to
any trust, limited liability company, limited partnership or other entity having
as its sole beneficiaries or owners such Member, any spouse, parent, sibling,
child or grandchild of such Member or any combination of the foregoing, so long
as such trust, limited liability company, limited partnership or other entity is
controlled by such transferring Member and (c) solely with respect to the
Managing Member, any Transfer to a charitable organization, including, without
limitation, a private foundation.

“Permitted Transferee” has the meaning set forth in Section 9.02 hereof.

“Person(s)” shall mean any individual, partnership (whether general or limited),
joint venture, corporation, limited liability company, trust, an incorporated
organization and a Governmental or Regulatory Authority or other entity.

“Prime Rate” shall mean U.S. prime rate published in The Wall Street Journal on
the Business Day immediately prior to the date of determination.

“Regulatory Allocations“ means the allocations pursuant to Section 5.04 of this
Agreement.

“Requesting Member” shall mean, in relation to an Interim Capital Transaction, a
Member that makes a request to the Company to effectuate the Interim Capital
Transaction.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

“Sharing Percentage” shall mean, with respect to any Member, a percentage,
expressed as a fraction the numerator of which is the number of Units held by
such Member and the denominator of which is the aggregate number of Units held
by all Members. The Sharing

 

7



--------------------------------------------------------------------------------

Percentage shall be adjusted upon the Initial Public Offering and each Interim
Capital Transaction, as applicable, so that only the Units with respect to which
the Initial Public Offering or an Interim Transactions has not been effectuated
shall be taken into account for purposes of determining a Member’s Sharing
Percentage.

“Tax Allowance Amount” shall mean, with respect to any Member for any fiscal
quarter of the Company, an amount equal to the product of: (a) the highest
combined federal, state and local tax rate applicable to any Member (and in the
case of any Member that is a “pass-through” entity for income tax purposes,
including those applicable to the ultimate beneficial owners of any such Member
that are taxable entities or individuals) in respect of the taxable income and
taxable loss of the Company in respect of such fiscal quarter, taking into
account the deductibility of state and local taxes for federal income tax
purposes, and (b) an amount equal to the remainder of (i) such Member’s share of
the estimated net taxable income, other than that arising from, or attributable
to, the Initial Public Offering, an Interim Capital Transaction or a sale
transaction in connection with the liquidation of the Company, allocable to such
Member arising from its ownership of an interest in the Company calculated
through such fiscal quarter and (ii) any net losses (for income tax purposes) of
the Company for prior Fiscal Years or net losses (for income tax purposes) prior
fiscal quarters of the then current Fiscal Year that are allocable to such
Member that were not previously utilized in the calculation of the Tax Allowance
Amounts in a prior Fiscal Year or any prior fiscal quarter of the then current
Fiscal Year.

“TRA” shall mean the tax receivable agreement, by and among Manning & Napier,
the Company and Manning & Napier Capital Company, LLC, to be entered into in
connection with the Initial Public Offering.

“TRA Right” shall mean the Company’s right to payments from Manning & Napier
pursuant to the TRA.

“Transfer” shall mean, as a noun, any voluntary or involuntary, whether direct
or indirect, transfer, sale, assignment, pledge, hypothecation, creation of a
security interest or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, assign, pledge, hypothecate, grant a security
interest in or otherwise dispose of.

“Units” has the meaning set forth in Section 3.02 hereof.

1.02 Construction. For the purposes of this Agreement (a) any reference in this
Agreement to gender shall include all genders; (b) any words imparting the
singular number only shall include the plural and visa versa; (c) the terms
“herein,” “hereinafter,” “hereof,” “hereby” and “hereunder” and words of similar
import refer to this Agreement as a whole (including all of the exhibits and
schedules hereto) and not merely to a subdivision in which such words appear
unless the context otherwise requires; (d) the word “including” or any variation
thereof means “including, without limitation” and shall not be construed to
limit any general statement that it follows to the specific or similar items or
matters immediately following it; (e) any reference in this Agreement to
“dollars” or ($) shall mean United States dollars; (f) the word “or” shall not
be exclusive; (g) all references to any period of days shall be deemed to be to
the relevant number of calendar days unless otherwise specified; (h) all
references to an “employee” of the Company

 

8



--------------------------------------------------------------------------------

shall include any natural person that provides personal services to any member
of the Company, whether or not such natural person is treated as a “partner”
(rather than as an employee) for tax and tax withholding purposes; (i) any
reference in this Agreement to “writing” or comparable expressions includes a
reference to facsimile transmissions or comparable means of communication; and
(j) references to any statute or statutory provision shall include a reference
to that statute or statutory provision as amended, consolidated or replaced from
time to time (whether before or after the date of this Agreement) and include
subordinate legislation made under the relevant statute or statutory provision.

ARTICLE II

GENERAL PROVISIONS

2.01 Formation and Continuation. The Company was organized as a limited
liability company under the Act on June 30, 2011 by the execution and filing of
the Certificate with the Secretary of State of the State of Delaware. The
Managing Member and the Board, as applicable, and the other Members hereby agree
to continue the Company under and pursuant to the terms of the Act and agree
further that the rights, duties and obligations of the Members shall be as
provided in the Act except as otherwise provided in this Agreement.

2.02 Name. The name of the Company shall be “M&N Group Holdings, LLC,” provided
that the Managing Member and the Board, as applicable, shall have the right to
change the name of the Company, upon written notice to each of the Members.

2.03 Principal Place of Business. The principal office of the Company shall be
maintained at 290 Woodcliff Drive, Fairport, New York 14450, or at such other
location as the Managing Member or the Board, as applicable, may designate from
time to time. The Company may establish or abandon from time to time such
additional offices and places of business as the Managing Member or the Board,
as applicable, may deem appropriate in the conduct of the Company’s business.

2.04 Registered Office; Registered Agent. The registered office of the Company
required by the Act to be maintained in the State of Delaware shall be the
office of the initial registered agent named in the Certificate or such other
office (which need not be a place of business of the Company) as the Managing
Member or the Board, as applicable, may designate in the manner provided by Law.
The registered agent of the Company in the State of Delaware shall be the
initial registered agent named in the Certificate or such other Person or
Persons as the Managing Member or the Board, as applicable, may designate in the
manner provided by Law.

2.05 Purposes and Powers. The purpose of the Company shall be to carry on any
lawful business or activity and to have and exercise all of the powers, rights
and privileges which a limited liability company organized pursuant to the Act
may have and exercise. The Company shall not conduct any business which is
forbidden by or contrary to Law.

2.06 Foreign Qualifications. Prior to the Company’s conducting business in any
jurisdiction other than Delaware, to the extent that the nature of the business
conducted requires the Company to qualify as a foreign limited liability company
under the Law of that jurisdiction,

 

9



--------------------------------------------------------------------------------

the Company shall satisfy all requirements necessary to so qualify. At the
request of the Company, each Member shall execute, acknowledge, swear to and
deliver all certificates and other instruments conforming with this Agreement
that are necessary or appropriate to qualify, continue and terminate the Company
as a foreign limited liability company in all such jurisdictions in which the
Company may conduct business.

2.07 Term. The existence of the Company commenced upon the filing of the
Certificate, and the Company shall have a perpetual existence unless and until
dissolved and terminated in accordance with the provisions of this Agreement and
the Act.

2.08 Tax Treatment as Partnership. The Members do not intend for the Company to
be a partnership (including a limited partnership) or joint venture, and no
Member or officer shall be a partner or joint venturer of any other Member or
officer by reason of this Agreement for any purpose other than federal and, if
applicable, state and local income tax purposes, and this Agreement shall not be
interpreted to provide otherwise. The Members intend that the Company will be
treated as a partnership for federal and, if applicable, state and local income
tax purposes, and each Member and the Company will file all tax returns and will
otherwise take all tax and financial reporting positions in a manner consistent
with such treatment. The Company will not make any election to be treated as a
corporation for federal and, if applicable, state and local income tax purposes,
except with the approval of the Managing Member or the Board, as applicable.

ARTICLE III

MEMBERS; UNITS

3.01 Members.

(a) Existing Members. Each of the Persons listed on Schedule A hereto is hereby
admitted, or has previously been admitted, as a Member.

(b) Additional Members. In addition to the Persons listed on Schedule A, the
following Persons shall be deemed to be Members and shall be admitted as Members
without any further action by the Company, the Managing Member or the Board, as
applicable, or any Member: (i) any Person to whom Units are Transferred by a
Member so long as such Transfer is made in compliance with Article IX of this
Agreement and (ii) any Person to whom the Company issues Units after the
Effective Date in compliance with this Agreement.

(c) Cessation of Members. Any Person admitted or deemed admitted as a Member
pursuant to Section 3.01(a) or Section 3.01(b) shall cease to have the rights of
a Member under this Agreement at such time that such Person is no longer a
record owner of any Units (except as provided under Section 12.02, which rights
shall not cease), but such Person shall remain bound by all of the provisions of
this Agreement except those, if any, that expressly terminate upon cessation of
being a Member.

(d) Liability of Members. Except as otherwise provided by the Act or herein, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and the Members

 

10



--------------------------------------------------------------------------------

shall not be obligated personally for any such debt, obligation or liability of
the Company solely by reason of being a member of the Company.

3.02 Units; Class and Series. Membership Interests in the Company shall be
represented by whole or fractional unit increments (each, a “Unit”). From time
to time, the Company may, subject to the terms of this Agreement, issue such
number of Units as the Managing Member or the Board, as applicable, reasonably
determines to be in the best interests of the Company. Units may be issued from
time to time in one or more classes or series, with such designations,
preferences and rights as are set forth in Section 3.03 or otherwise as shall be
fixed from time to time by the Managing Member or the Board, as applicable, by
resolution thereof. All issuances of Units shall require the prior approval of
the Managing Member or the Board, as applicable. In so fixing the designations,
rights and preferences of any class or series of Units, the Managing Member or
the Board, as applicable, may designate such Units as “Preferred Units,” “Class
A Units,” “Class B Units,” or any other designation and may specify the voting
rights of such Units and such Units to be senior, junior, or pari passu with any
Units then outstanding or to be issued thereafter. The Managing Member or the
Board, as applicable, may increase the number of authorized Units in any then
existing class or series. Upon due authorization of such issuances, the Managing
Member or the Board, as applicable, is hereby authorized to take all actions
that it deems reasonably necessary or appropriate in connection with the
authorization (including the increase in number of authorized Units of any class
or series), designation, creation and issuance of Units and the fixing of the
designations, preferences and rights applicable thereto, and designations,
preferences and rights of any new class or series of Units relative to the
designations, preferences and rights governing any other series or classes of
Units.

3.03 Initial Unit Designations; Authorized Units.

(a) A class of Units is hereby designated as “Class A Units.” The Company is
authorized to issue 100,000,000 Class A Units, or such greater number as the
Managing Member or the Board, as applicable, approves from time to time, and any
Class A Unit issued in accordance with this Agreement shall be deemed to have
been duly authorized and validly issued. The names and addresses of the Members
holding record title to the Class A Units that have been issued by the Company
as of the Effective Date are set forth in Schedule A hereto.

(b) A class of Units is hereby designated as “Class B Units.” The Company is
authorized to issue 10,000,000 Class B Units, or such greater number as the
Managing Member or the Board, as applicable, approves from time to time, and any
Class B Unit issued in accordance with this Agreement shall be deemed to have
been duly authorized and validly issued. In addition, Class B Units issued
pursuant to the grant letter between the Company and Richard Goldberg are hereby
deemed to have been duly authorized and validly issued. Class B Units may be
issued by the Company to Persons from time to time for no consideration or de
minimis consideration as such interests are intended to constitute “profits
interests” within the meaning of Revenue Procedures 93-27 and 2001-43. The names
and addresses of the Members holding record title to the Class B Units that have
been issued by the Company as of the Effective Date are set forth in Schedule A
hereto.

 

11



--------------------------------------------------------------------------------

(c) The Class B Units issued to the Managing Member on the date hereof shall
vest upon the consummation of the Initial Public Offering. Notwithstanding
anything herein to the contrary, the Managing Member shall have no rights as a
Member under this Agreement until such Class B Units have vested, including,
without limitation, rights with respect to voting, allocations and distributions
hereunder; provided, however, the foregoing shall not prohibit the Managing
Member from acting in his capacity as Managing Member hereunder.

3.04 Unit Certificates. Ownership of Units may, but need not, be evidenced by
certificates similar to customary stock certificates. As of the date hereof,
Units are uncertificated, but the Managing Member or the Board, as applicable,
may determine to certificate all or any Units at any time by resolution thereof.
In such event, the Managing Member or the Board, as applicable, shall prescribe
the forms of certificates to be issued by the Company including the forms of
legends to be affixed thereto. Any such certificate shall be delivered by the
Company to the applicable record owner of the Units represented by such
certificate. Certificates evidencing Units shall provide that they are governed
by Article 8 of the Uniform Commercial Code. Certificates need not bear a seal
of the Company but shall be signed by the Chief Executive Officer, President,
any Vice President or any other Person authorized by the Managing Member or the
Board, as applicable, to sign such certificates who shall certify the Units
represented by such certificate. In the event any Officer who shall have signed,
or whose facsimile signature or signatures shall have been placed upon, any such
certificate or certificates shall cease to be such Officer before such
certificate is issued by the Company, such certificate may nevertheless be
issued by the Company with the same effect as if such person were such Officer
at the date of issue. The Managing Member or the Board, as applicable, may
determine the conditions upon which a new certificate may be issued in place of
a certificate which is alleged to have been lost, stolen or destroyed and may,
in its discretion, require the owner of such certificate or its Legal
Representative to give bond, with sufficient surety, to indemnify the Company
against any and all losses or claims that may arise by reason of the issuance of
a new certificate in the place of the one so lost, stolen or destroyed. Each
certificate shall bear a legend on the reverse side thereof substantially in the
following form in addition to any other legend required by Law or by agreement
with the Company:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD, UNLESS IT HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE (AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY MAY BE REQUESTED BY THE COMPANY TO THE EFFECT THAT
SUCH OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT).

THIS SECURITY MAY BE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER AND OTHER TERMS
AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY

 

12



--------------------------------------------------------------------------------

AGREEMENT OF THE COMPANY, EFFECTIVE AS OF OCTOBER 1, 2011 (AS MAY BE AMENDED OR
RESTATED FROM TIME TO TIME), A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICES.

3.05 Issued and Outstanding Units; Unit Ledger. The Company shall maintain a
ledger listing all of the record holders of Units and the number, class or
series of Units held thereby. The Company will update Schedule A as Units are
issued, forfeited or transferred from time to time. Any modification to Schedule
A for the foregoing reasons shall not require consent or approval from any of
the Members.

3.06 Safe Harbor Election. Without any further action by the Managing Member,
the Board or any other Member, the Company may make an election to value any
Class B Units at liquidation value (the “Safe Harbor Election”) as the same may
be permitted pursuant to or in accordance with Treasury Regulations
Section 1.83-3(1) and IRS Notice 2005-43. The Managing Member or the Board, as
applicable, shall cause the Company to make any allocations of items of income,
gain, deduction, loss or credit (including forfeiture allocations under Treasury
Regulations Section 1.704-1(b)(4)(xii)(c) and elections as to allocation
periods) necessary or appropriate to effectuate and maintain the Safe Harbor
Election.

3.07 Voting Rights. Each Unit shall entitle the holder thereof to one vote for
each such Unit.

ARTICLE IV

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

4.01 Capital Contributions. As of the Effective Date, each Member has made, or
is deemed to have made, Capital Contributions, in cash or other property, in the
amount specified in the books and records of the Company.

4.02 Additional Capital Contributions. No Member shall have any obligation to
make any additional Capital Contributions after the Effective Date. In addition,
no Member shall be permitted to make additional Capital Contributions of cash or
other property without the express permission of the Managing Member or the
Board, as applicable, which permission may be withheld for any or no reason.

4.03 Return of Capital Contributions. Except as expressly provided in this
Agreement, (a) no Member shall receive any return or distribution of its Capital
Contributions, (b) no Member shall receive any interest or other return on or
with respect to either its Capital Contributions or its Capital Account and
(c) no Member shall be entitled to withdraw any part of its Capital
Contributions or its Capital Account.

4.04 No Liability; No Deficit Restoration. The Members shall not be bound by,
nor be personally liable for, the expenses, liabilities, indebtedness or
obligations of the Company (unless otherwise agreed to by such Member in
writing) or of any other Member. The Members

 

13



--------------------------------------------------------------------------------

intend and agree that no Member shall be obligated to pay any deficit in its
Capital Account to or for the account of the Company or any creditor of the
Company.

4.05 Capital Accounts.

(a) A separate capital account (a “Capital Account”) shall be maintained for
each Member on the books of the Company.

(b) Each Member’s Capital Account will be increased by: (i) the amount of money
contributed by such Member to the Company, (ii) the Gross Asset Value of any
property contributed to such Member by the Company, (iii) the amount of any
liabilities of the Company assumed by such Member or which are secured by any
property distributed to such Member and (iv) allocations to such Member of Net
Profits and other items of income or gain in accordance with the allocation
provisions of this Agreement.

(c) Each Member’s Capital Account will be decreased by: (i) the amount of money
distributed to such Member by the Company, (ii) the Gross Asset Value of any
property distributed to such Member by the Company, (iii) the amount of an
liabilities of such Member assumed by the Company or which are secured by any
property contributed by such Member to the Company and (iv) allocations to such
Member of Net Losses and other items of deduction and loss in accordance with
the allocation provisions of this Agreement.

(d) Each Member’s Capital Account will be appropriately adjusted to take into
account any adjustments to the Gross Asset Value of Company assets in accordance
with the definition of the term “Gross Asset Value”.

(e) In the event of a permitted sale or exchange of a Membership Interest, the
Capital Account of the transferor shall become the Capital Account of the
transferee to the extent it relates to the transferred Membership Interest in
accordance with Section 1.704-1(b)(2)(iv)(l) of the Treasury Regulations.

(f) In determining the amount of any liability for purposes of this
Section 4.05, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and the Treasury Regulations.

(g) The manner in which Capital Accounts are to be maintained pursuant to this
Section 4.05 is intended to comply with the requirements of Code Section 704(b)
and the Treasury Regulations promulgated thereunder. If the Managing Member or
the Board, as applicable, determines that the manner in which Capital Accounts
are to be maintained pursuant to the preceding provisions of this Section 4.05
should be modified in order to comply with Code Section 704(b) and the Treasury
Regulations, then notwithstanding anything to the contrary contained in the
preceding provisions of this Section 4.05, the method in which Capital Accounts
are maintained shall be so modified; provided, however, that any change in the
manner of maintaining Capital Accounts shall not materially alter the economic
agreement between or among the Members as set forth in this Agreement.

 

14



--------------------------------------------------------------------------------

ARTICLE V

ALLOCATIONS; DISTRIBUTIONS

5.01 Allocation of Net Profits and Net Losses Other Than in Liquidation of the
Company.

(a) Ordinary Net Profits and Ordinary Net Losses, except as otherwise provided
herein, including Sections 5.01(b), 5.04 and 5.05, or unless another allocation
is required by Treasury Regulations promulgated under Section 704(b) of the Code
for the allocations to have “economic effect,” for purposes of maintaining the
Capital Accounts of the Members, for each Accounting Period, shall be allocated
to and among all Members, pro rata, based on their respective Sharing
Percentages.

(b) Subject to the provisions of Sections 5.04 and 5.05, during each Fiscal Year
in which a Class B Unit issued to Richard Goldberg and/or William Manning is
outstanding, Net Profits from Interim Capital Transactions shall be allocated
first to Richard Goldberg until such time as when the positive balance in his
Capital Account for that Fiscal Year bears the same ratio to the sum of the
Capital Accounts of all Members for that Fiscal Year, as his Sharing Percentage
at the end of such year (“Equalization”). Thereafter, the Net Profits from
Interim Capital Transactions shall be allocated to William Manning until such
time as he reaches Equalization.

(c) Subject to the provisions of Sections 5.01(b), 5.04 and 5.05, Net Profits
and Net Losses arising from, or attributable to, an Interim Capital Transaction
(including, for the avoidance of doubt, any income or gain received or
attributable to the TRA Right related to the Exchange) shall be allocated to and
among all Members, pro rata, based on their respective Sharing Percentages.

(d) Allocations provided in this Section 5.01 shall take into account changes to
the Sharing Percentages during the taxable year using the closing of books
method or any other reasonable convention adopted by the Managing Member or the
Board, as applicable, in its sole discretion; in addition, with respect to an
Accounting Period during which any Unit of the Company (that constitutes a
“profits interest” for tax purposes) is issued to any Member in connection with
performance of services, the Net Profits or Net Losses shall be allocated to
such Member only with respect to periods beginning after the receipt of such
Unit.

5.02 No Return of Distributions. No Member shall have any obligation to refund
to the Company any amount that shall have been distributed to such Member
pursuant to this Agreement unless required to do so by applicable law.

5.03 Deficit Capital Accounts. Except as otherwise provided herein or under the
Act, no Member shall be required at any time to contribute any amount to the
Company solely because of a deficit or negative balance in the Capital Account
of such Member, and any deficit or negative balance shall not be considered an
asset of the Company for any purpose.

5.04 Regulatory Allocations. The following allocations shall be made in the
following order:

 

15



--------------------------------------------------------------------------------

(a) Nonrecourse Deductions shall be allocated to the Members in accordance with
their respective Sharing Percentages.

(b) Member Nonrecourse Deductions attributable to Member Nonrecourse Debt shall
be allocated to the Members bearing the Economic Risk of Loss for such Member
Nonrecourse Debt as determined under Treasury Regulation Section 1.704-2(b)(4).
If more than one Member bears the Economic Risk of Loss for such Member
Nonrecourse Debt, the Member Nonrecourse Deductions attributable to such Member
Nonrecourse Debt shall be allocated among the Members according to the ratio in
which they bear the Economic Risk of Loss. This Section 5.04(b) is intended to
comply with the provisions of Treasury Regulation Section 1.704-2(i) and shall
be interpreted consistently therewith.

(c) Notwithstanding any other provision hereof to the contrary, if there is a
net decrease in Minimum Gain for a Fiscal Year (or if there was a net decrease
in Minimum Gain for a prior Fiscal Year and the Company did not have sufficient
amounts of income and gain during prior years to allocate among the Members
under this Section 5.04(c), items of income and gain shall be allocated to each
Member in an amount equal to such Member’s share of the net decrease in such
Minimum Gain (as determined pursuant to Treasury Regulation
Section 1.704-2(g)(2)). This Section 5.04(c) is intended to constitute a minimum
gain chargeback under Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

(d) Notwithstanding any provision hereof to the contrary except Section 5.04(c)
(dealing with Minimum Gain), if there is a net decrease in Member Nonrecourse
Debt Minimum Gain for a Fiscal Year (or if there was a net decrease in Member
Nonrecourse Debt Minimum Gain for a prior Fiscal Year and the Company did not
have sufficient amounts of income and gain during prior years to allocate among
the Members under this Section 5.04(d), items of income and gain shall be
allocated to each Member in an amount equal to such Member’s share of the net
decrease in Member Nonrecourse Debt Minimum Gain (as determined pursuant to
Treasury Regulation Section 1.704-2(i)(4)). This Section 5.04(d) is intended to
constitute a partner nonrecourse debt minimum gain chargeback under Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

(e) Notwithstanding any provision hereof to the contrary except Sections 5.04(c)
and Section 5.04(d) (dealing with Minimum Gain and Member Nonrecourse Debt
Minimum Gain), a Member who unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6) shall be allocated items of income and gain (consisting of a pro rata
portion of each item of income, including gross income, and gain for the Fiscal
Year) in an amount and manner sufficient to eliminate any deficit balance in
such Member’s Adjusted Capital Account as quickly as possible. This
Section 5.04(e) is intended to constitute a qualified income offset under
Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

(f) In the event that any Member has a negative Adjusted Capital Account at the
end of any Fiscal Year, such Member shall be allocated items of Company income
and gain in the amount of such deficit as quickly as possible; provided that an
allocation pursuant to this Section 5.04(f) shall be made only if and to the
extent that such Member would have a negative

 

16



--------------------------------------------------------------------------------

Adjusted Capital Account after all other allocations provided for in this
Section 5.04 have been tentatively made as if this Section 5.04(f) were not in
this Agreement.

(g) To the extent an adjustment to the adjusted tax basis of any Company
properties pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as the result of a distribution to any Member in complete liquidation of such
Member’s Membership Interest, the amount of such adjustment to Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) and such gain or
loss shall be allocated to the Members in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(2) if such Section applies, or to the Member to
whom such distribution was made if Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4) applies.

5.05 Curative Allocations. The Regulatory Allocations are intended to comply
with certain requirements of Treasury Regulations Sections 1.704-1(b) and
1.704-2. The Regulatory Allocations may be inconsistent with the manner in which
the Members intend to divide Company distributions. Accordingly, the Managing
Member or the Board, as applicable, is authorized to divide other allocations of
Profits, Losses and other items among the Members, to the extent that they
exist, so that the net amount of the Regulatory Allocations and the Curative
Allocations to each Member is zero. The Managing Member or the Board, as
applicable, shall have discretion to accomplish this result in any reasonable
manner that is consistent with Code Section 704 and the related Treasury
Regulations.

5.06 Income Tax Allocations. The income, gains, losses, deductions and credits
of the Company shall be allocated for federal, state and local income tax
purposes among the Members in the same manner and amounts as allocations are
made to the Members pursuant to Section 5.01 of this Agreement. If any
Membership Interest is transferred, or is increased or decreased by reason of
the admission of a new Member or otherwise, during any Accounting Period, each
item of income, gain, loss, deduction, or credit of the Company for such
Accounting Period allocable may be allocated based on any method consistent with
Section 706(d) of the Code, in the sole discretion of the Managing Member or the
Board, as applicable.

5.07 Other Allocation Rules.

(a) Except as otherwise provided herein, for purposes of determining the Net
Profits, Net Losses, or any other items allocable to any period, Net Profits,
Net Losses, and any such other items shall be determined on a daily, monthly, or
other basis, as determined by the Managing Member or the Board, as applicable,
using any permissible method under Code Section 706 and the Regulations
thereunder.

(b) All items of income, gain, loss, deduction and credit allocable to a Unit in
the Company that is transferred in accordance with this Agreement shall be
allocated between the transferor and the transferee based on the portion of the
calendar year during which each was recognized as the owner of such Unit,
without regard to the results of Company operations during any particular
portion of that calendar year and without regard to whether cash distributions
were made to the transferor or the transferee during that calendar year;
provided,

 

17



--------------------------------------------------------------------------------

however, that this allocation must be made in accordance with a method
permissible under Code Section 706 and the regulations thereunder.

(c) The Members’ proportionate shares of the “excess nonrecourse liabilities” of
the Company, within the meaning of Treasury Regulation Section 1.752-3(a)(3),
shall be in the same proportions as the relative number of Units held thereby.

5.08 Code Section 704(c) Allocations.

(a) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the Company shall, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its initial
Gross Asset Value computed in accordance with the definition of “Gross Asset
Value” using such method as the Managing Member or the Board, as applicable,
shall select.

(b) In the event the Gross Asset Value of any asset is adjusted pursuant to
clause (b) of the definition of “Gross Asset Value,” subsequent allocations of
income, gain, loss and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Treasury Regulations thereunder.

(c) Except otherwise provided herein, any elections or other decisions relating
to such allocations shall be made by the Managing Member or the Board, as
applicable, in any manner that reasonably reflects the purpose and intention of
this Agreement. Allocations pursuant to this Section 5.08 are solely for
purposes of federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of Net
Profits, Net Losses or other items or distributions pursuant to any provision of
this Agreement.

5.09 Distributions Other Than in Liquidation of the Company. Subject to
applicable Law and any limitations contained elsewhere in this Agreement,
distributions from the Company shall be made at such times as the Managing
Member or the Board, as applicable, shall determine from time to time as set
forth below:

(a) Distributions of Net Proceeds, other than from an Interim Capital
Transaction, the Initial Public Offering or a sale transaction in connection
with the liquidation of the Company, shall be made to the Members, pro rata, in
proportion with their respective Sharing Percentages.

(b) The distribution of Net Proceeds from the Initial Public Offering shall be
made pro rata to MNA Advisors, Inc., M&N Advisory Advantage Corporation and M&N
Alternative Opportunities, Inc., in the same proportions as their respective
Sharing Percentages bear to the aggregate Sharing Percentage of those three
Members.

 

18



--------------------------------------------------------------------------------

(c) Distributions of Net Proceeds from an Interim Capital Transaction shall be
made to its Requesting Member.

Distributions may take the form of cash, securities or other property, as
determined by the Managing Member or the Board, as applicable.

5.10 Tax Distributions. Notwithstanding any other provision of this Agreement to
the contrary and to the extent permitted by law, on or before the date that
estimated income taxes are required to be paid with respect to each fiscal
quarter, the Managing Member or the Board, as applicable, shall determine the
Tax Allowance Amount for each Member in respect of such quarter. Upon such
determination, and to the extent that the Company has not made minimum
distributions to each Member in an amount (in cash or property) at least equal
to such Member’s respective Tax Allowance Amount for the then current fiscal
quarter, the Company shall distribute to each member an amount so that after
such distribution is made each Member shall have received minimum aggregate
distributions for such fiscal quarter equal to each such Member’s Tax Allowance
Amount. For the purposes of computing the Tax Allowance Amount, if any, the
effect of any benefit to a Member under Section 734 or 743 of the Code, if any,
will be ignored. A Tax Allowance Amount paid to a Member under this Section 5.10
shall be treated as an advance against distributions to the same Member under
this Agreement.

5.11 Restrictions on Distributions. Notwithstanding the provisions of Sections
5.09 and 5.10 hereof to the contrary, no distribution shall be made to the
Members if such distribution would (a) violate any contract or agreement to
which the Company is then a party or any Law then applicable to the Company,
(b) have the effect of rendering the Company insolvent or (c) result in the
Company having net capital lower than that required by applicable Law. Without
limiting the generality of the foregoing, the Company shall not make a
distribution to a Member to the extent that at the time of the distribution,
after giving effect to the distribution, the aggregate of the liabilities of the
Company and liabilities for which the recourse of creditors is limited to
specified property of the Company, exceed the fair value of the assets of the
Company (including, without limitation, the fair value of the Company’s
goodwill), except that the fair value of property that is subject to a liability
for which the recourse of creditors is limited shall be included in the assets
of the Company only to the extent that the fair value of that property exceeds
that liability.

5.12 Withholding. Each Member hereby authorizes the Company to withhold and to
pay to any appropriate Governmental or Regulatory Authority any taxes payable by
the Company as a result of such Member’s participation in the Company; if and to
the extent that the Company shall be required to withhold and pay any such
taxes, such Member shall be deemed for all purposes of this Agreement to have
received a payment from the Company in the amount of the sum withheld as of the
time such withholding is required to be paid to any appropriate Governmental or
Regulatory Authority, which payment shall be deemed to be a distribution to such
Member and an advance on any Tax Distributions to be made under this Agreement.

5.13 Indemnification and Reimbursement for Payments on Behalf of a Member. If
the Company is required by law to make any payment to a Governmental or
Regulatory Authority that is specifically attributable to a Member or a Member’s
status as such (including federal withholding taxes, state or local personal
property taxes and state or local unincorporated

 

19



--------------------------------------------------------------------------------

business taxes), then such Member shall indemnify the Company in full for the
entire amount paid (including interest, penalties and related expenses). A
Member’s obligation to indemnify the Company under this Section 5.13 shall
survive termination, dissolution, liquidation and winding up of the Company, and
for purposes of this Section 5.13, the Company shall be treated as continuing in
existence. The Company may pursue and enforce all rights and remedies it may
have against each Member under this Section 5.13, including instituting a
lawsuit to collect such indemnification, with interest calculated at a rate
equal to Prime Rate plus 2% (but not in excess of the highest rate per annum
permitted by law).

ARTICLE VI

COSTS AND EXPENSES

6.01 Operating Costs. The Company shall (a) pay, or cause to be paid, all costs,
fees, operating expenses and other expenses of the Company (including the costs,
fees and expenses of attorneys, accountants or other professionals and the
compensation of all personnel providing services to the Company) incurred in
pursuing and conducting, or otherwise related to, the activities of the Company,
and (b) in the sole discretion of the Managing Member or the Board, as
applicable, reimburse the Managing Member or the Board, as applicable, or any
Company employee for any out-of-pocket costs, fees and expenses incurred by them
in connection therewith. To the extent that the Managing Member or the Board, as
applicable, reasonably determines in good faith that its expenses are related to
the business conducted by the Company and/or its subsidiaries (including any
good faith allocation of a portion of expenses that so relate to the business of
the Company and/or its subsidiaries that also relate to the businesses or
activities of the Managing Member or the Board, respectively), then the Managing
Member or the Board, as applicable, may cause the Company to pay or bear all
such expenses of the Managing Member or the Board, respectively, including the
litigation costs and damages arising from litigation, accounting and legal costs
and franchise taxes (which are not based on, or measured by, income); provided
that the Company shall not pay or bear any income tax obligations of the
Managing Member or any Director. Payments under this Section 6.01 are intended
to constitute reasonable compensation for past or present services and are not
“distributions” within the meaning of Section 18-607 of the Act.

ARTICLE VII

GOVERNANCE

7.01 Management of the Business. Subject to Section 7.02, the business, property
and affairs of the Company shall be managed under the sole and exclusive
direction of the Managing Member, which may from time to time delegate duties
and authority in accordance with this Agreement to one or more other Persons to
act on behalf of the Company. In addition to all powers provided or permitted by
the Act or any other applicable Law, the Managing Member is hereby authorized on
behalf of the Company to:

(a) expend Company funds in furtherance of the business and purpose of the
Company;

(b) incur obligations for and on behalf of the Company in connection with its
business;

 

20



--------------------------------------------------------------------------------

(c) open, maintain and close, in the name of the Company, brokerage and bank
accounts, and to draw checks or other orders for the payment of money;

(d) borrow or raise moneys for and on behalf of the Company upon such terms and
conditions as may be necessary or advisable and without limit as to amount or
manner and time of repayment;

(e) issue, accept, endorse and execute promissory notes, drafts, bills of
exchange, bonds, debentures and other negotiable or non-negotiable instruments
and evidences of indebtedness;

(f) hypothecate, mortgage or pledge the whole or any part of the property or
credit of the Company, whether at the time owned or thereafter acquired,
provided, however, that the Company may not hypothecate, mortgage, pledge or
otherwise Transfer its rights and obligations with respect to a TRA Right;

(g) repay in whole or in part, refinance, modify or extend any security interest
affecting property owned by the Company and, in connection therewith, to execute
for and on behalf of the Company any or all extensions, renewals, or
modifications of such security interests;

(h) lend funds and other property of the Company either with or without
security;

(i) waive any default under any agreement to which the Company is a party;

(j) apply for membership or participation in any exchanges, clearing agencies,
trade associations or other organizations and to take any actions and disclose
any information necessary or appropriate in connection with such applications;

(k) determine, subject to the provisions of this Agreement, the terms of any
offering of Units and the manner of complying with applicable Law and to take
any additional action as it shall deem necessary or desirable to effectuate the
offering of Units;

(l) prepare, execute, file and deliver any documents, instruments or agreements;

(m) employ such agents, brokers, traders, consultants, advisers, employees,
attorneys, accountants and other Persons as the Managing Member deems
appropriate and necessary to the conduct of the Company, at such rates and fees
as it deems necessary or appropriate, whether or not they are associates or
Affiliates of the Company or the Managing Member;

(n) obtain insurance for the proper protection of the Company and the Members;

(o) commence or defend any litigation or arbitration involving the Managing
Member in its capacity as Managing Member, and to retain legal counsel in
connection therewith

 

21



--------------------------------------------------------------------------------

and to pay out of the assets of the Company any and all liabilities and
expenses, including fees of legal counsel, incurred in connection therewith
(except if the Managing Member is or becomes liable therefor under Section 7.07
hereof);

(p) take any other action contemplated to be taken by the Managing Member
pursuant to this Agreement;

(q) make such other decisions and enter into any other agreements or take such
other action as it believes to be necessary or desirable to carry out the
business and purpose of the Company; and

(r) to do any and all acts and things necessary or prudent to ensure that the
Company is not classified as a “publicly traded partnership” taxable as a
corporation under Section 7704 of the Code.

7.02 Board of Directors. Notwithstanding anything herein to the contrary, upon
the occurrence of a Board Triggering Event, the Company shall be managed by
“managers” (as such term is used in the Act) according to the terms set forth
herein. Such “managers” are referred to as “Directors” throughout this
Agreement. Upon the occurrence of a Board Triggering Event, the business,
property and affairs of the Company shall be managed by a Board of Directors
(the “Board”).

(a) Composition. The Board shall consist of natural persons who need not be
Members or residents of the State of Delaware. Upon the occurrence of a Board
Triggering Event, the Board shall initially be composed of:

(i) two individuals appointed by (A) the estate of the Managing Member, if such
Board Triggering Event is due to the death of the Managing Member, or (B) the
Managing Member or a legal representative thereof, if such Board Triggering
Event is due to the disability of the Managing Member (such individuals, the
“Manning Directors”); and

(ii) four individuals who at such time are employees of Manning & Napier Group
(or any of its Subsidiaries) and hold the largest direct and indirect ownership
interests in Manning & Napier Group (the “Employee-Owner Directors”); provided,
however, in the event the fourth largest direct and indirect ownership interest
in Manning & Napier Group is held by more than one individual, then the
individual holding the most senior executive title shall be appointed as an
Employee-Owner Director; provided, if such individuals hold identical or equal
titles, then the individual with the highest total compensation shall be
appointed as an Employee-Owner Director; provided further, if such individuals
hold identical or equal titles and earn identical total compensation, then a
majority of the remaining Board shall determine which individual shall be
appointed as an Employee-Owner Director.

Each individual appointed to serve on the Board in accordance with this
Section 7.02(a) shall serve until his or her removal in accordance with
Section 7.02(b), voluntary resignation, death or disability, as applicable. The
chairperson of the Board, if any, shall be designated by the majority vote of
the Directors.

 

22



--------------------------------------------------------------------------------

(b) Removal. A Director appointed to serve on the Board in accordance with
Section 7.02(a) may not be removed from the Board during his or her term except
(i) if such Director has committed willful misconduct or gross negligence in a
manner that materially impairs the Company’s financial condition or prospects,
(ii) if such Director has continually refused or intentionally failed to perform
his or her duties and obligations in some material respect after reasonable
written notice (and reasonable time to cure) of any such refusal or failure to
perform such duties or obligations, (iii) if such Director has been convicted of
a felony or crime involving moral turpitude, (iv) if such Director has breached
a material obligation under this Agreement, (v) if such Employee-Owner Director
is no longer an employee of the Company; or (vi) if such Employee-Owner Director
does not hold one of the four largest direct and indirect ownership interests in
Manning & Napier Group; provided, however, the Persons who appointed the Manning
Directors in accordance with Section 7.02(a) shall have the right to remove any
such Director from serving on the Board and appoint replacements therefor.

(c) Vacancies. Any vacancy created by the death, disability, retirement,
resignation or removal of any Manning Director shall be filled by an appointee
designated by the Persons that designated the applicable former Manning Director
under Section 7.02(a). Any vacancy created by the death, disability, retirement,
resignation or lack of direct or indirect ownership interest in Manning & Napier
Group by an Employee-Owner Director shall be filled by an individual then
employed by Manning & Napier Group and holding one of the four largest direct
and indirect ownership interests in Manning & Napier Group, as determined in
accordance with the procedures set forth in Section 7.02(a). Actions taken at a
duly convened Board meeting or by written consent when a vacancy exists shall
not affect the validity of such action.

(d) Quorum; Required Vote for Board Action. Each Director serving on the Board
shall be entitled to cast one vote in connection with each matter submitted for
approval, adoption or consent of the Board (whether at a meeting or by written
consent). A quorum for the transaction of business at a meeting of the Board
shall exist when a majority of the Directors is present in person, by proxy or
by telephone. All decisions of the Board shall require the affirmative vote of a
majority of the votes ascribed to all Directors present in person, by proxy or
by telephone at any meeting of the Board at which a quorum is present.

(e) Location; Order of Business. The Board may hold its meetings in such place
or places, within or without the State of Delaware, as the Board may from time
to time determine by resolution. At all meetings of the Board, business shall be
transacted in such order as shall from time to time be determined by resolution
of the Board.

(f) Meetings of the Board; Notices. The Board shall meet at least quarterly.
Regular meetings of the Board shall be held at such places as shall be
designated from time to time by resolution of the Board. Special meetings of the
Board may be called by any other Member or Members holding an aggregate of 15%
of the Units then outstanding and eligible to vote on at least 48 hours notice
to each Director, with such notice containing a statement of the purposes for
such special meeting.

(g) Reimbursement; Compensation. All Directors shall be entitled to be
reimbursed by the Company for their respective reasonable out-of-pocket costs
and expenses

 

23



--------------------------------------------------------------------------------

incurred in the ordinary course of their services as such. Other than the
reimbursement for reasonable out-of-pocket costs, no Director shall be entitled
to any other compensation.

(h) Committees of the Board. The Board may, by resolution passed by a majority
of all of the Directors, designate one or more committees, including, without
limitation, an audit, compensation, disclosure, governance, executive and
nomination committee. Any committee designated in accordance with this
Section 7.02(h) shall choose its own chairman, shall keep regular minutes of its
proceedings and report the same to the Board when requested, shall fix its own
rules and procedures, and shall meet at such times and at such places as may be
provided by such rules and procedures, or by resolution of such committee or the
Board. At every meeting of any such committee, the presence of a majority of all
the members thereof shall constitute a quorum, and the affirmative vote of a
majority of the members present at any meeting at which a quorum is present
shall be necessary for the adoption of any resolution.

7.03 Investment Company Act. The Managing Member and the Board, as applicable,
shall use its reasonable best efforts to assure that the Company shall not be
subject to registration as an investment company pursuant to the Investment
Company Act of 1940, as amended.

7.04 Meetings of the Members.

(a) Place of Meetings. All meetings of the Members shall be held at the
principal office of the Company, or at such other place within or without the
State of Delaware as shall be specified or fixed in the notices (or waivers of
notice) thereof.

(b) Quorum; Required Vote for Member Action; Adjournment of Meetings. Except as
expressly provided otherwise by this Agreement, the holders of a majority of the
Units then outstanding shall constitute a quorum at any meeting of Members, and
the affirmative vote of the holders of a majority of the Units so present or
represented at such meeting, voting together as a single class, shall constitute
the act of the Members. The Members present at a duly organized meeting may
continue to transact business until adjournment, notwithstanding the withdrawal
of sufficient Members to destroy the quorum.

(c) Annual Meetings. An annual meeting of the Members (i) for the appointment of
Directors to succeed those Directors who are no longer serving on the Board due
to his or her removal in accordance with Section 7.02(a), voluntarily
resignation, death or disability, if and as applicable, and (ii) for the
transaction of such other business as may properly be considered at the meeting
may be held at such place, within or without the State of Delaware, on such
date, and at such time as the Managing Member or the Board, as applicable, shall
fix and set forth in the notice of the meeting; provided, if the business,
property and affairs of the Company are being managed by the Board in accordance
with Section 7.02, then until such time as a meeting of Members shall be called
in accordance with this Section 7.04, the Directors shall continue to serve
until their resignation or removal in accordance with Section 7.02. In lieu of
annual meetings, which are not a requirement for any purpose, if the business,
property and affairs of the Company are being managed by the Board in accordance
with Section 7.02, then the Members may appoint Directors by written consent.

 

24



--------------------------------------------------------------------------------

(d) Record Date.

(i) The Managing Member or the Board, as applicable, shall give at least 10
days’ notice of any meeting of the Members of the Company. For the purpose of
determining Members entitled to notice of or to vote at any meeting of Members,
or any adjournment thereof, or entitled to consent to any matter, or entitled to
exercise any rights in connection with any change, conversion or exchange of
Units, or for the purpose of any other lawful action, the Managing Member or the
Board, as applicable, may fix a record date, which record date shall not precede
the date upon which the resolution fixing such record date is adopted by the
Managing Member or the Board, as applicable, and which record date shall not be
more than 60 nor less than 10 days prior to the date of such meeting. If no
record date is fixed by the Managing Member or the Board, as applicable, the
record date for determining Members entitled to notice of or to vote at a
meeting of Members shall be the close of business on the day next preceding the
day on which notice of such meeting is given, or, if notice is waived in
accordance with this Agreement, the close of business on the day next preceding
the day on which the meeting of Members is held.

(ii) If action without a meeting is to be taken, the Managing Member or the
Board, as applicable, may fix a record date for determining Members entitled to
consent in writing to such action, which record date shall not precede the date
upon which the resolution fixing the record date is adopted by the Managing
Member or the Board, as applicable, and which record date shall not be more than
10 days subsequent to the date upon which the resolution fixing the record date
is adopted by the Managing Member or the Board, as applicable. If no record date
has been fixed by the Managing Member or the Board, as applicable, the record
date for determining Members entitled to consent to action in writing without a
meeting shall be the first date on which a signed written consent setting forth
the action taken or proposed to be taken is delivered to the Company by delivery
to its registered office, its principal place of business, or to an Officer of
the Company having custody of the book in which proceedings of meetings of
Members are recorded.

(iii) A determination of Members of record entitled to notice of or to vote at a
meeting of Members shall apply to any adjournment of the meeting; provided,
however, that the Managing Member or the Board, as applicable, may fix a new
record date for the adjourned meeting.

7.05 Provisions Applicable to All Meetings. In connection with any meeting of
the Members or any meeting of the Board, the following provisions shall apply:

(a) Waiver of Notice Through Attendance. Attendance of a Person at such meeting
(including attendance by telephone pursuant to Section 7.05(d)) shall constitute
a waiver of notice of such meeting, except where such Person attends the meeting
for the express purpose of objecting to the transaction of any business on the
ground that the meeting is not lawfully called or convened.

(b) Proxies. A Director may vote at a Board meeting, if any, by a written proxy
executed by that Person and delivered to another Director. A Member entitled to
vote at

 

25



--------------------------------------------------------------------------------

such a meeting may vote at such meeting by a written proxy executed by that
Person and delivered to the Secretary. A proxy shall be revocable unless it is
stated to be irrevocable.

(c) Action by Written Consent. Any action required or permitted to be taken at
such a meeting may be taken without a meeting and without a vote if a consent or
consents in writing, setting forth the action or actions so taken, is signed by
such Directors or the Members, as applicable, required to constitute a quorum
and carry the vote at any duly convened meeting thereof. Notwithstanding the
foregoing, at least two Business Days prior to any such action by written
consent, the Company shall furnish copies of all notices, form of consents in
lieu of Board meetings, if any, or meetings of the Members, as applicable, and
other materials to any such Persons taking action by written consent.

(d) Meetings by Telephone. Directors or the Members, as applicable, may
participate in and hold any meeting by means of conference telephone, video
conference or similar communications equipment by means of which all Persons
participating in the meeting can hear each other, and the votes of any Directors
or the Members, as applicable, participating by conference telephone, video
conference or similar communications equipment shall be given full effect.

7.06 Officers. The Managing Member or the Board, as applicable, may appoint
certain agents of the Company to be referred to as “officers” of the Company
(“Officers”) and designate such titles (such as Chief Executive Officer,
President, Vice-President, Secretary and Treasurer) as are customary for
corporations under Delaware Law, and such Officers shall have the power,
authority and duties described by resolution of the Managing Member or the
Board, as applicable, or as is customary for each such position. In addition to
or in lieu of Officers, the Managing Member or the Board, as applicable, may
authorize any Person to take any action or perform any duties on behalf of the
Company (including any action or duty reserved to any particular Officer) and
any such person may be referred to as an “authorized person.” An employee or
other agent of the Company shall not be an authorized person unless specifically
appointed as such by the Managing Member or the Board, as applicable. Duly
elected and designated Officers shall have primary responsibility for the
day-to-day operations of the Company, subject to oversight by the Managing
Member or the Board, as applicable.

7.07 Duties of the Managing Member, the Directors and the Members.

(a) Managing Member. To the fullest extent permitted by the Act and during the
continuance of the Company, the Managing Member shall devote such time and
effort to the business of the Company as may be necessary to promote adequately
the interests of the Company. Any action of the Managing Member or failure to
act, taken or omitted in good faith reliance on the foregoing provisions shall
not, as between the Company and the other Members, on the one hand, and the
Managing Member, on the other hand, constitute a breach of any duty (including
any fiduciary or other similar duty, to the extent such exists under the Act or
any other applicable Law, rule or regulation) on the part of the Managing
Member.

(b) Directors. To the fullest extent permitted by the Act and during the
continuance of the Company, each Director shall devote such time and effort to
the business of the Company as may be necessary to promote adequately the
interests of the Company. Any

 

26



--------------------------------------------------------------------------------

action of a Director or failure to act, taken or omitted in good faith reliance
on the foregoing provisions shall not, as between the Company and the other
Members, on the one hand, and such Director, on the other hand, constitute a
breach of any duty (including any fiduciary or other similar duty, to the extent
such exists under the Act or any other applicable Law, rule or regulation) on
the part of such Director.

(c) Members. Each Member hereby:

(i) agrees that (A) the terms of this Section 7.07, to the extent that they
modify or limit a duty or other obligation, if any, that the Managing Member may
have to the Company or any another Member under the Act or other applicable Law,
rule or regulation, are reasonable in form, scope and content; and (B) the terms
of this Section 7.07 shall control to the fullest extent possible if it is in
conflict with a duty, if any, that the Managing Member may have to the Company
or another Member, under the Act or any other applicable law, rule or
regulation; and

(ii) waives to the fullest extent permitted by the Act, any duty or other
obligation, if any, that a Member may have to the Company or another Member,
pursuant to the Act or any other applicable Law, rule or regulation, to the
extent necessary to give effect to the terms of this Section 7.07.

(d) The Members acknowledge, affirm and agree that (i) the Members would not be
willing to make any investment in the Company in the absence of this
Section 7.07 and (ii) they have reviewed and understand the provisions of
§§18-1101(b) and (c) of the Act.

7.08 Liability of the Managing Member and the Directors. Notwithstanding
anything to the contrary contained herein, neither the Managing Member nor any
Director, as applicable, shall be liable, responsible or accountable in damage
or otherwise to the Company or to any Member, successor, assignee or transferee
except by reason of acts or omissions due to fraud or intentional misconduct or
that constitute a violation of the implied contractual duty of good faith and
fair dealing.

7.09 No Right to Act. No Member, as such, has the authority or power to act for
or on behalf of the Company, to do any act that would be binding on the Company,
to manage the business or affairs of the Company, to direct that any action be
taken by the Company or any of its Officers, officers, employees, or agents, or
to make any expenditures on behalf of the Company, unless such specific
authority has been expressly granted to and not revoked from such Person by the
Managing Member or the Board, as applicable.

7.10 Investment Representations of Members. Each Member hereby represents,
warrants and acknowledges to the Company that:

(a) Such Member has all requisite power to execute, deliver and perform this
Agreement, and the performance of its obligations hereunder will not result in a
breach or a violation of, or a default under, any material agreement or
instrument by which such Member or any of such Member’s properties is bound or
any statute, rule, regulation, order or other Law to which it is subject, nor
require the obtaining of any consent, approval, permit or license from or

 

27



--------------------------------------------------------------------------------

filing with, any governmental authority or other Person by such Person in
connection with the execution, delivery and performance by such Member of this
Agreement.

(b) This Agreement constitutes (assuming its due authorization and execution by
the other Members) such Member’s legal, valid and binding obligation.

(c) Such Member is acquiring its Membership Interest for investment solely for
such Member’s own account and not for distribution, transfer or sale to others
in connection with any distribution or public offering.

(d) Such Member (i) has received all information that such Member deems
necessary to make an informed investment decision with respect to an investment
in the Company and (ii) has had the unrestricted opportunity to make such
investigation as such Member desires pertaining to the Company and an investment
therein and to verify any information furnished to such Member.

(e) Such Member understands that such Member must bear the economic risk of an
investment in the Company for an indefinite period of time because (i) the
Membership Interests have not been registered under the Securities Act and
applicable state securities Laws and (ii) the Membership Interests may not be
sold, transferred, pledged or otherwise disposed of except in accordance with
this Agreement and then only if they are subsequently registered in accordance
with the provisions of the Securities Act and applicable state securities Laws
or registration under the Securities Act or any applicable state securities Laws
is not required.

ARTICLE VIII

ADDITIONAL COVENANTS

8.01 Confidentiality. Each Member shall keep confidential and shall not
disclose, divulge or use, other than for Company business, any Confidential
Information except for disclosures (a) compelled by Law or required or requested
by subpoena or request from a court, regulator or a stock exchange (but the
Member shall (provided such notification is legally permitted) notify the
Company or the Member affected by such disclosure, as applicable, promptly of
any request for that information before disclosing it if practicable), (b) to
Legal Representatives of the Member (provided that each Legal Representative is
informed of the confidential nature of such information, and that the disclosing
Member remains liable for any breach of this provision by its Legal
Representatives, (c) to any Person to which such Member Transfers or offers to
Transfer any of its Units in compliance with this Agreement so long as the
transferring party first obtains a confidentiality agreement from the proposed
transferee, in form reasonably acceptable to the Company, (d) of information in
connection with litigation against the Company or any Member to which the
disclosing Member is a party (but the Member shall notify the Company or the
Member affected by such disclosure, as applicable, as promptly as practicable
prior to making such disclosure, if practicable, and shall disclose only that
portion of such information required to be disclosed) or (e) permitted by the
Company or Member affected by such disclosure, as applicable. The Members agree
that breach of the provisions of this Section 8.01 may cause irreparable injury
to the Company or the other Members for which monetary damages (or other remedy
at law) are inadequate in view of the complexities and uncertainties in
measuring the actual damages that would be sustained by reason of the failure of

 

28



--------------------------------------------------------------------------------

a Member to comply with such provisions. Accordingly, the Members agree that the
provisions of this Section 8.01 may be enforced by specific performance.

8.02 Company Property. All confidential and proprietary information of the
Company shall be the exclusive property and proprietary rights of the Company,
and to the extent any Member has participated in the development thereof, such
Member shall assign all such rights to the Company and such Member’s work effort
shall be considered “works for hire” for the Company.

8.03 Transactions Between Members and the Company. Except as otherwise provided
by applicable Law, a Member may, but shall not be obligated to, lend money to
the Company, act as a surety or guarantor for the Company, or transact other
business with the Company, and has the same rights and obligations when
transacting business with the Company as a Person who is not a Member; provided
such transactions shall be entered into on terms and conditions customary in
arm’s length transactions between unrelated parties.

ARTICLE IX

RESTRICTIONS ON TRANSFERS

9.01 General Restrictions.

(a) No Member may Transfer all or any portion of its Units without the prior
written consent of the Managing Member or the Board, as applicable, which may be
withheld in its sole discretion, and any attempted Transfer that is not in
accordance with this Article IX shall be, and is hereby declared, null and void
ab initio.

(b) No Member or transferee thereof shall, without the prior written consent of
the Managing Member or the Board, as applicable, which may be withheld in its
sole discretion, create, or suffer the creation of, a Lien on such Member’s
Units.

(c) No Member shall Transfer all or any of its Units (i) if such Transfer would
subject the Company to the reporting requirements of the Exchange Act or (ii) if
such Transfer would cause the Company to lose its status as a partnership for
federal income tax purposes or cause the Company to be classified as a “publicly
traded partnership” within the meaning of Code Section 7704, and any attempted
Transfer that is not in accordance with this Section 9.01(c) shall be, and is
hereby declared, null and void ab initio.

(d) The Members agree that a breach of the provisions of this Article IX may
cause irreparable injury to the Company and the Members for which monetary
damages (or other remedy at Law) are inadequate in view of (i) the complexities
and uncertainties in measuring the actual damages that would be sustained by
reason of the failure of a Person to comply with such provisions and (ii) the
uniqueness of the Company’s business and the relationship among the Members.
Accordingly, the Members agree that the provisions of this Article IX may be
enforced by specific performance.

9.02 Permitted Transfers. Notwithstanding anything to the contrary contained
herein:

 

29



--------------------------------------------------------------------------------

(a) subject to compliance with the provisions of Section 9.03, a Member may, at
any time, (a) make a Permitted Transfer of all or a portion of its Units and
(b) Transfer all or a portion of its Units to its members or shareholders, as
applicable (any such Transferee, a “Permitted Transferee”), and each such
Transfer shall thereupon be deemed effective in all respects; and

(b) a Requesting Member may, at any time, provide notice to the Company to
effectuate an Interim Capital Transaction.

9.03 Conditions to Transfers. If the Managing Member or the Board, as
applicable, has consented to a Transfer, or a Transfer is to a Permitted
Transferee pursuant to Section 9.02(a), such Transfer may be made only if
(a) the provisions of Section 9.01 do not otherwise prohibit the Transfer, (b) a
duly executed and acknowledged counterpart of the instrument effecting such
Transfer, in form and substance satisfactory to the Managing Member or the
Board, as applicable, shall have been delivered to the Managing Member or the
Board, respectively, and the transferring Member shall have indicated such
intention of substitution in the instrument effecting such Transfer, (c) the
assignee shall have expressly agreed to be bound by the provisions of this
Agreement and to assume all of the obligations imposed upon Members hereunder,
(d) the transferring Member and the assignee shall have executed or delivered
such other instruments as the Managing Member or the Board, as applicable, may
deem necessary or desirable to effectuate such admission, including, but not
limited to, an opinion of counsel that the Transfer complies with the
registration provisions of the Securities Act or an exemption therefrom, and
(e) the transferring Member or assignee shall have paid all reasonable expenses
and legal fees relating to the Transfer and the assignee’s admission as a
Member, including, but not limited to, the cost of any required counsel’s
opinion.

9.04 Expenses of Transfer; Indemnification. All reasonable costs and expenses
incurred by the Managing Member or the Board, as applicable, and the Company in
connection with any Transfer of a Member’s Units, including any filing and
recording costs and the reasonable fees and disbursements of counsel for the
Company, shall be paid by the transferring Member. In addition, the transferring
Member hereby indemnifies the Managing Member, the Board and the Company against
any losses, claims, damages or liabilities to which the Managing Member, the
Board or the Company or any of their respective Affiliates may become subject
arising out of or based upon any false representation or warranty made by, or
breach or failure to comply with any covenant or agreement of, such transferring
Member or such transferee in connection with such Transfer.

9.05 Interim Capital Transactions. Notwithstanding anything herein to the
contrary, in connection with any Requesting Member’s valid notice to effectuate
an Interim Capital Transaction, the Managing Member shall cause the Company to
take any action as may be required to effectuate such Interim Capital
Transaction on behalf of such Requesting Member, including, without limitation,
in accordance with the terms set forth in the Exchange Agreement.

9.06 Redemption. The Managing Member shall have the sole discretion to approve
any request for redemption of any Unit. Notwithstanding the foregoing, no
redemption shall be permitted unless:

 

30



--------------------------------------------------------------------------------

(a) the conditions to a Transfer in Section 9.03 are satisfied with respect to
the redemption as if the redemption were a Transfer;

(b) the Requesting Member provides the Managing Member a written request for
redemption at least 60 calendar days in advance of the requested redemption
date;

(c) the redemption price is established not earlier than 60 calendar days after
the Managing Member’s receipt of such written request; and

(d) the redemption, if granted, together with “transfers” (within the meaning of
Section 7704 of the Code) previously effectuated during the Fiscal Year of the
Company (other than transfers described in Treasury Regulation
Section 1.7704-1(e)) does not exceed 10% of the total interests in the Company’s
capital or profits.

The Managing Member or the Board, as applicable, may elect to waive one or more
of (a)-(d) if a written opinion is received by the Company’s tax counsel, in
a form reasonably satisfactory to the Managing Member or the Board, as
applicable, that the proposed redemption will not adversely cause the Company
to constitute a “publicly traded partnership” within the meaning of Section 7704
of the Code.

ARTICLE X

DISSOLUTION, LIQUIDATION AND TERMINATION OF THE COMPANY

10.01 Dissolution.

(a) The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following events (each, a “Dissolution Event”), and no other event
shall cause the Company’s dissolution:

(i) the determination by the Managing Member or the Board, as applicable, that
the Company should dissolve; provided, however, that the Managing Member or the
Board, as applicable, has received the prior written consent of the holders of
at least 66-2/3% of the issued and outstanding Class A Units at such time; or

(ii) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act.

(b) Upon the dissolution of the Company, no further business shall be done in
the Company name except the completion of any incomplete transactions and the
taking of such action as shall be necessary for the winding up of the affairs of
the Company and the distribution of its assets.

(c) To the maximum extent permitted by the Act, the death, retirement,
resignation, expulsion, bankruptcy or dissolution of a Member shall not
constitute a Dissolution Event and, notwithstanding the occurrence of any such
event or circumstance, the business of the Company shall be continued without
dissolution.

 

31



--------------------------------------------------------------------------------

10.02 Liquidation and Termination.

(a) On the occurrence of a Dissolution Event, the Managing Member or the Board,
as applicable, or a Person selected by the Managing Member or the Board, as
applicable, to act as liquidating trustee shall proceed diligently to wind up
the affairs of the Company and make final distributions as provided herein and
in the Act. The Managing Member, the Board or liquidating trustee, as
applicable, is authorized, subject to the Act, to sell, exchange or otherwise
dispose of the assets of the Company, or to distribute Company assets in kind,
as the Managing Member, the Board or liquidating trustee shall determine to be
in the best interests of the Members. The reasonable out-of-pocket expenses
incurred by the Managing Member, the Board or liquidating trustee, as
applicable, in connection with winding up the Company (including legal and
accounting fees and expenses) shall be borne by the Company. Except as otherwise
required by Law and except in connection with any gross negligence or willful
misconduct of the Managing Member, the Board or liquidating trustee, as
applicable, the Managing Member, the Board or liquidating trustee shall not be
liable to any Member or the Company for any loss attributable to any act or
omission of the Managing Member, the Board or liquidating trustee taken in good
faith in connection with the winding up of the Company and the distribution of
Company assets. The Managing Member, the Board or liquidating trustee, as
applicable, may consult with counsel and accountants with respect to winding up
the Company and distributing its assets and shall be justified in acting or
omitting to act in accordance with the advice or opinion of such counsel or
accountants, provided that the Managing Member, the Board or liquidating
trustee, as applicable, shall have used reasonable care in selecting such
counsel or accountants.

(b) The Managing Member, the Board or the liquidating trustee, as applicable,
shall take the following actions and make the following distributions out of the
property of the Company in the following manner and order:

(i) Accounting. As promptly as possible after dissolution and again after final
winding up, the Managing Member, the Board or the liquidating trustee, as
applicable, shall cause a proper accounting to be made by an independent outside
accounting firm of the Company’s assets, liabilities, and operations through the
last calendar day of the month in which the dissolution occurs or the final
winding up is completed, as applicable.

(ii) Satisfaction of Obligations. The Managing Member, the Board or the
liquidating trustee, as applicable, shall pay, satisfy or discharge from Company
funds all of the debts, liabilities and obligations of the Company (including
all expenses incurred in winding up); provided, however, that the Managing
Member, the Board or the liquidating trustee, as applicable, may establish one
or more cash escrow funds (in such amounts and for such terms as the liquidator
may reasonably determine) for the payment of contingent liabilities.

(iii) Distribution of Assets. All remaining assets of the Company shall be
distributed to the Members as follows:

(A) the Managing Member, the Board or the liquidating trustee, as applicable,
may sell any or all Company property, including to the Members;

 

32



--------------------------------------------------------------------------------

(B) Subject to the provision of Sections 5.04 and 5.05, taking into account
paragraph (C) hereof, Net Profits and Net Losses arising from, or attributable
to, the sale transactions described in paragraph (A) hereof shall be allocated
to the Members in a manner that will, as nearly as possible, cause the Capital
Account balance of each Member at the end of the last Accounting Period to be in
the same proportion as their respective Sharing Percentages provided, however,
if any Class B Unit issued to Richard Goldberg and/or William Manning is
outstanding during the final Accounting Period, Section 5.01(b) shall be applied
first before the application of this paragraph 10.2(b)(iii)(B);

(C) For purposes of paragraph (B) hereof, with respect to all Company property
that has not been sold, the Gross Asset Value of that property shall be
determined and the Capital Accounts of Members shall be adjusted to reflect the
manner in which the unrealized income, gain, loss, and deduction inherent in
property that has not been reflected in the Capital Accounts previously would be
allocated among Members if there were a taxable disposition of that property for
the Gross Asset Value of that property on the date of distribution under
paragraphs (B) and (D) hereof; and

(D) the property of the Company shall be distributed to the Members, pro rata,
in accordance with their respective positive Capital Account balances.

(c) All distributions in kind to the Members shall be made subject to the
liability of each distributee for costs, expenses, and liabilities theretofore
incurred or for which the Company has committed prior to the date of
termination, and those costs, expenses, and liabilities shall be allocated to
the distributee pursuant to this Section 10.02; provided, however, that no
Member shall be liable for any such Company cost, expense or liability in excess
of the Gross Asset Value of the property so distributed in kind to such Member.
The distribution of cash and/or property to a Member in accordance with the
provisions of this Section 10.02 constitutes a complete return to the Member of
its Capital Contributions and all the Company’s property and constitutes a
compromise to which all Members have consented within the meaning of
Section 18-502(b) of the Act; provided, however, that no Member shall be deemed
under this Section 10.02(c) to have agreed to be liable for any such Company
cost, expense or liability in excess of the Gross Asset Value of the property so
distributed in kind to such Member. To the extent that a Member returns funds to
the Company, it has no claim against any other Member for those funds.

10.03 Deficit Capital Accounts. No Member will be required to pay to the
Company, any other Member or any third party, any deficit balance which may
exist, from time to time, in the Member’s Capital Account.

10.04 Certificate of Cancellation. On completion of the distribution of Company
assets as provided herein, the Managing Member or the Board, as applicable (or
any Person or Persons as the Act may require or permit), shall file a
Certificate of Cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to Section 2.06, and take such other actions as may
be necessary to terminate the existence of the Company. Upon the effectiveness
of the Certificate of Cancellation, the existence of the Company shall cease,
except as may be otherwise provided by the Act or other applicable Law.

 

33



--------------------------------------------------------------------------------

ARTICLE XI

ACCOUNTING

11.01 Accounts of the Company. The books and records of account of the Company
shall be maintained in accordance with GAAP consistently applied and shall be
reconciled to comply with the methods followed by the Company for United States
federal income tax purposes, consistently applied. The books and records shall
be maintained at the Company’s principal office or at a location designated by
the Managing Member or the Board, as applicable.

11.02 Annual Reports to Members. Within one hundred twenty (120) days after the
end of each Fiscal Year, the Managing Member or the Board, as applicable, shall
cause to be prepared and mailed to each Member one (1) or more reports setting
forth, as of the end of such Fiscal Year, (a) a statement of Net Profits and Net
Losses and the amount of such Member’s Capital Account and, as soon as
thereafter practicable, the amount of such Member’s share of the Company’s
taxable income or loss for such Fiscal Year, in sufficient detail to enable such
Member to prepare its federal, state and other tax returns and (b) a balance
sheet and statements of operations and cash flows for the Company and its
subsidiaries as of and for the Fiscal Year. The financial statements described
in this Section 11.02 shall be prepared in accordance with GAAP applied on a
consistent basis (except as may be noted therein).

11.03 Tax Returns and Tax Elections.

(a) The Company’s accountants shall prepare all federal, state and local tax
returns of the Company for each year for which such returns are required to be
filed. The Managing Member or the Board, as applicable, in its sole discretion,
shall determine the accounting methods and conventions under the tax laws of the
United States, the several states and other relevant jurisdictions as to the
treatment of income, gain, loss, deduction and credit of the Company or any
other method or procedure related to the preparation of such tax returns. The
Managing Member or the Board, as applicable, in its sole discretion, may cause
the Company to make or refrain from making any and all elections permitted by
such tax laws, provided that the Company shall (i) except as otherwise required
by the Code, use the cash method of accounting for federal income purposes, and
(ii) elect out of the installment sale treatment under Code Section 453(d) and
Treasury Regulation Section 15A.453-1(c)(1) with respect to the Initial Public
Offering and the Interim Capital Transactions.

(b) Each Member agrees that, in respect of any year in which it has or had any
interest in the Company, it shall not (i) treat, on its individual income tax
returns, any item of income, gain, loss, deduction or credit relating to its
interest in the Company in a manner inconsistent with the treatment of such item
by the Company as reflected on the Form K-1 or other information statement
furnished by the Company to such Member for use in preparing its income tax
returns or (ii) file any claim for refund relating to any such item based upon,
or that would result in, such inconsistent treatment unless such Member has been
advised by counsel that treating such item in a manner consistent with the
treatment of such item by the Company would subject such Member to penalties
under the Code.

(c) The Managing Member or the Board, as applicable, or a Person designated by
the Managing Member or the Board, as applicable, who is a Member, shall be the
Company’s

 

34



--------------------------------------------------------------------------------

“Tax Matters Partner” (as that term is defined in Section 6231(a)(7) of the
Code) in the event of an income tax audit of any Company return. To the extent
the Company is treated as an entity for purposes of the audit, including
administrative settlement and judicial review, the Tax Matters Partner shall be
authorized to act for and represent the Company, and to enter into a settlement
agreement within the meaning of Section 6224(c)(1) of the Code (or comparable
provisions under state or local Law) to which each Member agrees to be bound.
All expenses incurred in connection with any such audit shall be expenses of the
Company. The Tax Matters Partner shall be authorized to carry out on behalf of
the Company and at the Company’s expense all acts appropriate to such
designation with respect to federal, state and local taxing authorities.

11.04 No Further Rights to Books and Records. Except for the information
required to be provided to the Members under this Agreement, no Member shall
have the right to demand from the Company, and the Company shall have no
obligation to provide to any Member, any books or records of the Company.

ARTICLE XII

EXCULPATION AND INDEMNIFICATION

12.01 Exculpation. To the fullest extent permitted by applicable Law, and except
as otherwise expressly provided herein, no Indemnitee shall be liable to the
Company or any other Indemnitee for any Losses which at any time may be imposed
on, incurred by, or asserted against, the Company or any other Indemnitee as a
result of or arising out of the activities of the Indemnitee in its capacity as
an Officer of the Company or otherwise on behalf of the Company to the extent
within the scope of the authority reasonably believed to be conferred on such
Indemnitee, except to the extent such Losses arise out of (a) the Indemnitee’s
failure to act in good faith and in a manner such Indemnitee believed to be in,
or not opposed to, the best interests of the Company, and, with respect to any
criminal proceeding, the Indemnitee’s not having any reasonable cause to believe
such conduct was unlawful, or (b) the Indemnitee’s gross negligence or willful
misconduct.

12.02 Indemnification. To the fullest extent permitted by applicable Law, each
of (a) the Members, the Managing Member, the Board and their respective
Affiliates, (b) the stockholders, members, managers, directors, officers,
partners, employees and agents of the Members, the Managing Member, the Board
and their respective Affiliates, and (c) the Officers of the Company (each, an
“Indemnitee”) shall be indemnified and held harmless by the Company from and
against any and all Losses which at any time may be imposed on, incurred by, or
asserted against, the Indemnitee as a result of or arising out of this
Agreement, the Company, its assets, business or affairs or the activities of the
Indemnitee in its capacity as an officer of the Company or otherwise on behalf
of the Company to the extent within the scope of the authority reasonably
believed to be conferred on such Indemnitee; provided, however, that the
Indemnitee shall not be entitled to indemnification for any Losses to the extent
such Losses arise out of (a) the Indemnitee’s failure to act in good faith and
in a manner such Indemnitee believed to be in, or not opposed to, the best
interests of the Company, and, with respect to any criminal proceeding, the
Indemnitee’s not having any reasonable cause to believe such conduct was
unlawful, or (b) the Indemnitee’s gross negligence or willful misconduct. The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that the Indemnitee

 

35



--------------------------------------------------------------------------------

acted in a manner specified in clause (a) or (b) above. Any indemnification
pursuant to this Article XII shall be made only out of the assets of the Company
and no Member shall have any personal liability on account thereof.

12.03 Expenses. Expenses (including reasonable legal fees and expenses) incurred
by an Indemnitee in defending any claim, demand, action, suit or proceeding
described in Section 12.02 shall, from time to time, be advanced by the Company
prior to the final disposition of such claim, demand, action, suit or
proceeding, upon receipt by the Company of an undertaking by or on behalf of the
Indemnitee to repay such amount if it shall be determined that the Indemnitee is
not entitled to be indemnified as provided in this Article XII.

12.04 Non-Exclusivity. The indemnification and advancement of expenses set forth
in this Article XII shall not be exclusive of any other rights to which those
seeking indemnification or advancement of expenses may be entitled under any
statute, the Act, this Agreement, any other agreement, a policy of insurance or
otherwise. The indemnification and advancement of expenses set forth in this
Article XII shall continue as to an Indemnitee who has ceased to be a named
Indemnitee and shall inure to the benefit of the heirs, executors,
administrators, successors and permitted assigns of such a Person.

12.05 Insurance. The Company may purchase and maintain insurance on behalf of
the Indemnitees against any liability asserted against them and incurred by them
in such capacity, or arising out of their status as Indemnitees, whether or not
the Company would have the power to indemnify them against such liability under
this Article XII.

ARTICLE XIII

MISCELLANEOUS

13.01 Amendments.

(a) The terms and provisions of this Agreement (including, for the avoidance of
doubt, any exhibit or schedule hereto) may be modified or amended at any time
and from time to time with the written consent of the Managing Member or a
majority of the Board, as applicable, and the Members holding at least 90% of
the outstanding membership interests of the Company, voting together as a single
class; provided that the Managing Member or the Board, as applicable, may,
without the consent of any of the other Members, amend this Agreement:

(i) to satisfy any requirements, conditions, guidelines or opinions contained in
any opinion, directive, order, ruling or regulation of the Securities and
Exchange Commission, the Internal Revenue Service or any other U.S. federal or
state or non-U.S. governmental agency, or in any U.S. federal or state or
non-U.S. statute, compliance with which the Managing Member deems to be in the
best interest of the Company;

(ii) (A) to ensure that the Company will not be treated as (x) an association
taxable as a corporation for U.S. federal income tax purposes or (y) a “publicly
traded partnership” for purposes of Section 7704 of the Code or (B) to comply
with the then existing requirements of the Code, final or temporary Treasury
Regulations and the rulings of the

 

36



--------------------------------------------------------------------------------

Internal Revenue Service affecting the treatment of the Company as a partnership
for federal income tax purposes; or

(iii) to change the name of the Company.

(b) Notwithstanding the provisions of Section 13.01(a), no modification or
amendment to this Agreement shall be made that, based on the subject matter of
the items affected by any such modification or amendment, would affect any
Member in a manner that is disproportionate to the manner in which other Members
holding the same series of class of Units is affected, without the consent of
the disproportionately affected Members holding a majority of the class or
series of Units that would be disproportionately affected by such amendment or
modification.

13.02 Severability. If any term, provision, agreement, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, agreements, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not effected in any manner materially adverse to any
party. Upon such a determination, the parties hereof shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

13.03 Notices. All notices to the Company shall be addressed to its principal
office. All notices addressed to a Member or its Legal Representative or to the
Members as a group shall be addressed to such Member or Legal Representative or
Members at the address of such Member or Legal Representative for the Members
set forth on Schedule A hereto. Any Member or the Legal Representative of any
Member may designate a new address by notice to such effect given to the
Company. All notices and other communications to be given to a Member or its
Legal Representative shall be sufficiently given for all purposes hereunder
(a) when received, if in writing and delivered by hand, (b) two (2) Business
Days following deposit with a nationally recognized courier or overnight
delivery service, (c) three (3) days after being mailed by certified or
registered mail, return receipt requested, with appropriate postage prepaid, or
(d) when sent, if sent in the form of an e-mail message or facsimile if receipt
thereof is confirmed by telephone.

13.04 No Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other subsequent breach or condition, whether of
like or different nature.

13.05 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Members covenant and
agree that the state courts located in Delaware, or in a case involving
diversity of citizenship or a federal question, the federal courts located in
Delaware shall have exclusive jurisdiction of any action or proceeding under
this Agreement or related to the matters contemplated by this Agreement or any
agreement entered into in connection therewith.

 

37



--------------------------------------------------------------------------------

13.06 Binding Effect. Except as otherwise provided in this Agreement, every
covenant, term and provision of this Agreement shall be binding upon and inure
to the benefit of the Members and their respective heirs, personal
representatives, successors, permitted transferees and permitted assigns.

13.07 Entire Agreement. This Agreement and any other agreements expressly
mentioned herein constitute the entire agreement of the Members, and their
respective Affiliates relating to the matters covered hereby and supersede all
prior contracts or agreements with respect to the Company, whether oral or
written.

13.08 Other Activities. Neither the Company nor any Member (or any Affiliate of
any Member) shall have any right by virtue of this Agreement either to
participate in or to share in any other now existing or future ventures,
activities or opportunities of any of the other Members or their Affiliates, or
in the income or proceeds derived from such ventures, activities or
opportunities.

13.09 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.

13.10 Counterparts. This Agreement may be executed in any number of
counterparts, including facsimile counterparts, with the same effect as if all
signing parties had signed the same document. All counterparts shall be
construed together and constitute the same instrument.

13.11 Waiver of Right to Partition. Each of the Members irrevocably waives
during the term of the Company any right that such Member may have to maintain
any action for partition with respect to the property and assets of the Company,
and hereby agrees not to file a bill for a membership accounting or otherwise
proceed adversely in any manner whatsoever against the other Members or the
Company, except for bad faith, gross negligence, fraud, intentional misconduct
or violation of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

MANAGING MEMBER:

/s/ William Manning

William Manning     MEMBERS:   MNA ADVISORS, INC.   By:  

/s/ Patrick Cunningham

  Name: Patrick Cunningham   Title: Chief Executive Officer   M&N ADVISORY
ADVANTAGE CORPORATION   By:  

/s/ Richard B. Yates

  Name: Richard B. Yates   Title: Corporate Secretary   M&N ALTERNATIVE
OPPORTUNITIES, INC.   By:  

/s/ Richard B. Yates

  Name: Richard B. Yates   Title: Corporate Secretary

/s/ Richard S. Goldberg

Richard S. Goldberg

 

39